Citation Nr: 0831503	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational assistance (DEA) 
under 38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946, and again from August 1951 to February 1970.  
He died November [redacted], 1995.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO.  

In August 2007, the Board denied the appellant's claim of 
entitlement to Dependents' Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
remanded the issues of service connection for the cause of 
the veteran's death, and entitlement to DEA under 38 U.S.C.A 
for further development.  This having been completed, the 
case has been returned to the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  



REMAND

The appellant in this case asserts that the veteran was 
exposed to asbestos in service and that this caused his death 
from lung cancer.  

Here, the Board notes that the veteran's claims file shows 
that he served on the USS Essex, the USS Wisconsin and other 
vessels in service, and also served in the Brooklyn Shipyard 
in the 1960's.  In this regard, the Board notes that the VA 
Adjudication Procedure Manual, specifically section of M21-
1MR is Part IV, Subpart ii, Chapter 1, Section H, topic 29, 
lists some of the major occupations involving exposure to 
asbestos, including work in shipyards.  

Further, the Board observes that the ships used by the Navy 
in that era generally contained asbestos, and that that those 
who served in the Navy during World War II (and by extension 
also shortly thereafter) were likely exposed to asbestos 
since varieties of African asbestos were used extensively in 
military ship construction.  

The Board also notes that high exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  The latent period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9; see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In August 2007, the Board remanded this matter, in part 
noting that, with respect to claims involving asbestos 
exposure, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 
1, Section H Topic 29; DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988).  The relevant factors 
discussed in the manual must be considered and addressed in 
assessing the evidence regarding an asbestos related claim.  
See VAOPGCPREC 4-2000.  

The RO sent a letter dated in August 2007 requesting 
additional evidence from the appellant, as requested by the 
Board in its August 2007 remand.  However, VA has not as yet 
taken the necessary step of determining whether the veteran's 
military records demonstrate evidence of asbestos during, or 
before or after, service.  Nor has VA determined whether 
there is a relationship between any such asbestos exposure 
and the veteran's death from lung cancer.  

As the evidence in this case demonstrates that the veteran 
may well have been exposed to asbestos during service, VA 
must undertake the necessary analysis to determine whether 
and when the veteran was exposed to asbestos and whether his 
death from non-small cell lung cancer was caused by this 
exposure.  

Accordingly, the Board determines that this claim must be 
remanded for further development, to include affording the 
appellant a pertinent VA examination in connection with this 
claim.  38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.   The RO should determine whether 
the veteran's service records 
demonstrate evidence of asbestos 
exposure during service; the RO should 
also develop whether there was pre-
service and/or post-service 
occupational or other asbestos 
exposure.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
issue of service connection for the cause 
of the veteran's death in light of all 
pertinent evidence and legal authority.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled   in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


